Citation Nr: 0027904	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  95-19 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had honorable active service from August 1976 to 
August 1979,

The current appeal arose from a November 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  The RO denied entitlement to an 
evaluation in excess of 10 percent for traumatic arthritis of 
the cervical spine.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

The December 1999 special independent orthopedic examination 
for VA compensation purposes shows the examiner reported the 
veteran's complaints of pain were not supported by clinical 
objective findings as the examination of the cervical spine 
was normal.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
traumatic arthritis of the cervical spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5290 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

In January 1980 the veteran was seen at a troop medical 
clinic with complaints of recurring neck pain of one month's 
duration.  X-rays disclosed degenerative changes at C5-C6.

A June 1987 independent medical examination for VA 
compensation purposes concluded in a diagnosis of neck 
discomfort due to musculoskeletal causes without 
radiculopathy or myelopathy.  

In May 1998 the Board granted entitlement to service 
connection for residuals of a neck injury.

In June 1988 the RO implemented the Board's decision by 
issuing a rating decision reflecting as service connected the 
residuals of a neck injury with arthritis with assignment of 
a 10 percent evaluation.

An independent medical examination for VA compensation 
purposes was conducted in December 1992.  The examiner 
reported that he did not have the veteran's claims file for 
review, and that the veteran was unemployed.  He complained 
of variable discomfort in the neck and right upper shoulder 
girdle.  He stated that Motrin was helpful.  Pertinent 
findings obtained on examination show the neck was normal and 
on flexion the chin easily touched the sternum.  There were 6 
inches between the chin and the sternum on extension of the 
neck.  There was some slight loss of range of motion of 
rotation to the right, but full to the left.  There were 45 
degrees of rotation of the head and neck to the right side, 
with 70 degrees of rotation to the left.  Lateral flexion was 
present to 50 degrees on the right and to 60 degrees on the 
left.

There was a full range of motion of the shoulders with 170 
degrees of flexion and abduction.  There were 70 degrees of 
internal rotation and 50 degrees of external rotation.  The 
right shoulder was stable.  There were no localized areas of 
tenderness in the right shoulder.  The reflexes in the upper 
extremities were equal and active.  Sensation was intact and 
circulation was normal.  There was no muscle atrophy and both 
upper arms measured 14 inches in circumference and both 
forearms measured 12 inches.  The veteran had some loss of 
gripping power in the right hand.  Grip in the right hand 
measured 63-60-60, and in the left hand, 80-88-75.  The 
examiner noted that the veteran was right handed.  

The examiner recorded that loss of gripping power in the 
right hand seemed to be related to the recent transient 
stroke.  The examiner commented that soreness in the 
veteran's neck had apparently gradually increased over the 
years.  The examiner noted that x-rays take by VA showed 
degenerative changes at C5-C6.  There was slight narrowing of 
the right foramina at C5-C6 and C6-C7.  X-rays of the right 
shoulder were negative.

VA conducted a special orthopedic examination of the veteran 
in May 1994.  The veteran reported that he sustained injury 
to the neck in service when he was allegedly thrown out of a 
truck which was driven over some rough ground.  

Apparently he had had a good deal of trouble finding any type 
of employment.  His last actual steady job was in February 
1991.  He apparently was helping to serve senior citizens who 
were seeking meals.

The veteran complained of variable discomfort referable to 
his neck and right upper shoulder girdle.  He felt that over 
the last year or so, the ache in his neck and right shoulder 
had increased.  Motrin was of some help.  On examination the 
neck and right shoulder were entirely of normal appearance.  
He claimed marked loss of range of motion of the neck.  On 
flexion there was claimed two inches between the chin and 
sternum.  On extension of the head and neck there were 6 
inches between the chin and the sternum.  He claimed to have 
almost loss of range of motion to the right and to the left.  
He also claimed practically total inability to flex laterally 
to the right and left.  

With respect to the shoulders the veteran would admit to only 
80 degrees of flexion and abduction.  He would admit to 70 
degrees of internal rotation, but only 15 degrees of external 
rotation in both shoulders.  There was no crepitation on 
motion of the right shoulder and it was stable.  There 
appeared to be no localized areas of tenderness about the 
right shoulder.  Reflexes in the upper extremities were equal 
and active.  

Sensation was intact and circulation was normal.  There was 
currently no muscle atrophy.  Currently both upper arms 
measured 14 1/2 inches in circumference.  Currently the right 
forearm measured 12 1/2 inches in circumference.  The left 
forearm measured 12 inches in circumference.  He would admit 
to no grip in the right hand.  In the left hand he would 
admit to only 43 pounds of gripping power.

The examiner commented he felt that there was marked 
overacting throughout the entire physical evaluation and as 
indicated the findings at the current time were markedly 
different from when he was examined by the examiner in 
December 1992.  The examiner recorded x-ray findings reported 
above.  

The examiner commented, in pertinent part, that at the time 
of the prior examination the veteran had reasonable range of 
motion of the neck and all joint components of both upper 
extremities, but currently he was unwilling to demonstrate 
any significant range of motion of the neck or shoulders.  

The examiner recorded that the veteran claimed complete loss 
of gripping power in the right hand.  The examiner recorded 
that he knew when the veteran left the examination room, he 
picked up a bag of lunch with the right hand.  The examiner 
did not feel that the veteran's physical condition had 
materially changed since his prior examination in December 
1992, and obviously was markedly overreacting at the time of 
the examination.  Carotid artery studies had been normal and 
electromyographic study of the right upper extremity was 
normal.  X-rays of the right shoulder were normal.  

A special independent medical examination of the veteran was 
conducted in December 1999.  The examiner recorded that he 
had reviewed the veteran's claims file completely.  He also 
recorded it was apparent that the veteran was doing his best 
to exaggerate his symptoms.  The veteran related his medical 
history of injury in service, and advised that at present he 
continued to have pain in the neck and right shoulder.

The examiner recorded that examination of the neck was 
essentially normal.  Range of motion was recorded as normal; 
however, the veteran stopped voluntarily at certain positions 
claiming severe pain.  There were no muscle spasms or 
swelling.  There was tenderness up and down the spine.  
Examination of the right shoulder was within normal limits.  
The examiner noted he was unable to elicit any tenderness.  
Range of motion of the shoulder was stated to be normal.  

The veteran could abduct and flex to 180 degrees.  External 
rotation was to 60 degrees and flexion was to 90 degrees.  
There was no atrophy of the muscles around the right 
shoulder.  A neurological examination of the right upper 
extremity was normal.  The veteran had use of the right upper 
extremity and used it normally.  Reflexes of the right upper 
extremity were normal as well as circulation.  The examiner 
commented, in pertinent part, that the veteran complained of 
pain in the neck for which he had no objective clinical 
findings to justify them at the present time.  Therefore, the 
results of his "DeLuca" examination would be 0% since the 
examination of the neck and right upper extremity was within 
normal limits.

Associated with the claims file is a substantial quantity of 
VA and non-VA medical documentation dated during the last 
several years including references to treatment of the 
veteran of neck pain.  Included was an early 1999 
computerized tomographic scan of the cervical spine revealing 
asymmetry of the neural foramina at C5-6 level with narrowing 
of the right side.  There was some slight asymmetry at the 
C6-7 level with narrowing on the right side.  There was 
asymmetry of C3-4 level neural foramina with narrowing on the 
left side.  No definite disk protrusion was seen at any of 
the levels as described above.

Criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2, resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3, where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  

Inquiry must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including painful motion with joint 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
38 C.F.R. § 4.59.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity." 
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  



The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

The Court held in Hicks v. Brown, 8 Vet. App. 417 (1995), 
that once degenerative arthritis is established by x-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned:

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, diagnostic code 5003 (5010) is to be rated in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation, 38 C.F.R. § 4.49, which relates to 
pain in the musculoskeletal system.





Finally, the Court noted that "Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
groups caused by degenerative arthritis that is established 
by x-ray evidence to be limited motion even though a range of 
motion may be possible beyond that when pain sets in."" 
Hicks v. Brown, 8 Vet. App. 417 (1995).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an increased evaluation for his traumatic 
arthritis of the cervical spine is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The veteran's assertions concerning the severity of his 
service-connected traumatic arthritis of the cervical spine 
(that are within the competence of a lay party to report) are 
sufficient to conclude that his claim for an increased 
evaluation for that disability is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  

In this regard, the Board notes that the RO gave the veteran 
the opportunity to submit additional evidence in support of 
his claim for increased compensation benefits for his 
disability of the cervical spine.  Additional evidence was 
obtained and associated with the claims file.  He has been 
afforded the benefit of several comprehensive examinations.  
The Board is unaware of any additional evidence that has not 
already been requested and/or obtained that is pertinent to 
the current appellate review.

The RO has rated the veteran's traumatic arthritis of the 
cervical spine as 10 percent disabling under diagnostic codes 
5010-5290.  As discussed earlier, diagnostic code 5010 
contemplates traumatic arthritis rated on the basis of 
radiographic studies, pain and limitation of motion.  

Diagnostic code 5290 provides for a 10 percent evaluation for 
slight limitation of motion of the cervical spine, 20 percent 
when moderate or severe.  As the Board reported earlier, 
range of motion of the cervical spine is normal.  The 10 
percent evaluation adequately compensates the veteran for his 
radiographic evidence of arthritis and complaints of pain.

The Board's review of the evidentiary record discloses that 
the medical examinations of record have provided very little 
in the way of clinical objective evidence of impairment of 
the cervical spine.  In this regard, the current 10 percent 
evaluation is proper.  There has been no evidence of 
ankylosis of the spine upon which to predicate assignment of 
a higher evaluation under diagnostic code 5287.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on the functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. §§ 4.40 ,4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Therefore, consideration of an 
increased evaluation based on functional loss due to pain or 
due to flare-ups with limitation of motion of the cervical 
spine is proper.

In the instant case, the preponderance of the evidence is 
against an increased evaluation based on functional loss due 
to pain or due to flare-ups, as the veteran's complaints of 
pain referable to the neck noted on VA examinations have not 
been found to be supported by adequate pathology.  The most 
recent examiner put it succinctly when he said that his 
"DeLuca" examination of the veteran results in a finding of 
0 % impairment since the examination was within normal 
limits.

The Board's overall review of the evidentiary record permits 
the conclusion that the current 10 percent evaluation 
adequately compensates for the nature and extent of 
impairment of the cervical spine.  In this regard the 
cervical spine has been found normal on direct clinical 
examination.  

There exists no basis upon which to predicate assignment of 
an increased evaluation.  No question has been presented as 
to which of two evaluations would more properly classify the 
severity of the veteran's disability of the cervical spine.  
38 C.F.R. § 4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for traumatic arthritis of 
the cervical spine.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

Additional Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided the veteran with the criteria for assignment of an 
extraschedular evaluation, but did not grant an increased 
evaluation on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
traumatic arthritis of the cervical spine.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action on this question.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the cervical spine is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

